Citation Nr: 0117080	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  99-03 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for a right wrist 
disability, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for a left wrist 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from December 1945 to July 
1947.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  

2.  The veteran's right wrist disability is manifested by 
complaints of cramping, pain, weakness, stiffness, and 
decreased flexibility.  Flexion is to 65 degrees and 
extension is to 55 degrees.  There is atrophy, decreased grip 
strength, decreased sensation, and moderate to severe pain 
with weakness.  

3.  The veteran's left wrist disability is manifested by 
complaints of cramping, pain, weakness, stiffness, and 
decreased flexibility.  Flexion is to 30 degrees and 
extension is to 80 degrees.  There is atrophy, decreased grip 
strength, decreased sensation, and moderate to severe pain 
with weakness.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for a right 
wrist disability have been met.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.14, 4.71a and Code 8515 (2000).  

2.  The criteria for a 40 percent evaluation for a left wrist 
disability have been met. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§ 
4.7, 4.14, 4.71a and Code 8515 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, ___ (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  Because the veteran's increased 
evaluation claims in the present case were already well-
grounded this aspect of the new law does not affect his 
appeal; however, in addition, the duty to assist itself was 
amplified and more specifically defined by statute. See VCAA, 
§ 3(a) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  Moreover, VA has a duty to assist unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim. Id.

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits. 
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. § 
5103A). This assistance specifically includes obtaining all 
relevant records, private or public, adequately identified by 
the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated. 
Id.

The new statutory duty also requires VA to satisfy several 
notice requirements. Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim. See VCAA, § 3(a) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A).

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the veteran.   Additionally, he has been provided with 
several recent VA medical examinations addressing claim.  
Accordingly, a remand back to the RO for compliance with the 
new duty to assist requirements is not necessary, and the 
veteran is not prejudiced by the Board's decision not to do 
so.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In accordance with 38 C.F.R. § § 4.1, 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disabilities at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (2000).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

Service connection was granted for an old healed fracture of 
the right wrist and for an old healed fracture of the left 
wrist, both rated as noncompensable, in April 1962.  This was 
based on service medical records which showed that the 
veteran injured his wrists in a basketball game during 
service in January 1947.  The RO also considered a March 1962 
VA examination report which showed no residual disability, 
except complaints of pain.  

In June 1979, the RO increased the veteran's evaluations for 
his wrist disabilities to 10 percent disabling for each 
wrist.  This was based primarily on a finding that the 
veteran had extreme reduced grip of both hands as a result of 
the fractures of the wrists.  These ratings remained in 
effect until February 1994, when the RO increased the 
veteran's rating for his right wrist to 30 percent, and 
recharacterized the disability as an old healed fracture of 
the right wrist with carpal tunnel syndrome.  The RO had 
reviewed private medical records which showed numbness and 
weakness as well as carpal tunnel syndrome on the right.  The 
left wrist disability, old healed fracture of the left wrist 
with loss of grip, remained at 10 percent.  

In March 1997, the veteran underwent a right carpal tunnel 
release at a VA facility.  
On VA examination in April 1997, the veteran complained of 
chronic pain in both wrist joints which had been more severe 
on the right than on the left.  He stated that he dropped 
things easily because of loss of gripping strength.  It was 
noted that he developed symptoms of carpal tunnel syndrome on 
the right and it was noted that this was confirmed by an EMG 
evaluation.  It was also stated that he did have a right 
carpal tunnel release about 6 weeks prior.  He complained of 
pain in the hand and the forearm particularly at night.  It 
was stated that his symptoms of sensory loss in the index, 
middle and ring fingers had resolved.  It was noted that he 
had similar symptoms in the left upper extremity, but that 
this was far less severe than on the right and that he had 
had no surgery for carpal tunnel syndrome on the left.

The veteran also complained of pain in the first 
metacarpophalangeal joints of both thumbs and stated that he 
had fractures of both thumbs when he had his wrist fractures 
in the military. On examination, a 1.25 inch vertical carpal 
tunnel release scar on the palmar surface of the right wrist 
was noted, which is well healed, slightly erythematous and 
slightly tender.  His range of motion in the wrists 
bilaterally was 50 degrees of palmar flexion, 65 degrees of 
dorsiflexion, full lateral and ulnar deviation motion, with 
pain in the right wrist joint with full dorsiflexion and full 
palmar flexion.  There was pain in the left wrist joint only 
with full dorsiflexion.

It was noted that he did not have any tenderness to palpation 
of the wrist joints  except over his recent carpal tunnel 
release scar in the right wrist.  He had no crepitus palpable 
in the joints with motion.  In the hands, he had no gross 
changes in the digits with full range of motion of the digits 
bilaterally.  He had moderate loss of gripping strength 
bilaterally in the hands and with gripping complains of pain 
in the wrist joints bilaterally.  The veteran had no 
objective neurological changes in the left hand.  In the 
right hand he had a slight atrophy of the thenar eminence as 
compared to he left but otherwise, he was neurologically 
normal in the right hand.  X-rays showed no demineralization 
joint erosion or hypertrophic changes.  Minimal calcification 
of articular cartilage involving the intercarpal joints and 
radiocarpal joints were noted and raised the question of 
crystal deposition disease such as gout or pseudogout.  It 
was noted that degenerative disease could also cause these 
changes.  The impression was: 1).  history of old bilateral 
wrist fractures, symptomatic, rule out X-ray changes. 2.) 
post op, right carpal tunnel release, resolving, 3.)  
symptoms of left carpal tunnel syndrome, mild; 4.  
Symptomatic first metacarpophalengeal joints, rule out X-ray 
changes.  

In a July 1998 letter, a private examiner noted that the 
veteran became a patient in July 1998 and complained of an 
inability to sleep all night long as well as bilateral wrist 
pain.  It was noted that he had decreased range of motion of 
both wrists which was severe.  He had twenty degrees of 
posterior angulation of both wrists, 20 degrees dorsal and 40 
degrees palmar flexion of both wrists with pain at the 
extremes.  Radial and ulnar deviation were limited to 10 
degrees radial and 20 degrees ulnar, bilaterally.  Both 
thumbs, distal and proximal phalanx flexed appropriately to 
70 on proximal and 90 on distal, respectively. Wrists 
rotation, pronation, and supination were diminished of 60 
degrees of normal and of 90 bilaterally in pronation and 
supination, left and right.  His grip strength was diminished 
to approximately 50-60 percent of normal, bilaterally.  The 
pertinent assessment was, probable carpal tunnel syndrome 
findings with osteoarthritis, severe, in both wrists and 
hands.  The prognosis was noted to be poor.  

The veteran was examined by VA in January 1999.  Examination 
of the wrists revealed a normal appearance of the wrists.  
Range of motion of both wrists was dorsiflexion to 65 
degrees; palmar flexion to 70 degrees; radial deviation to 10 
degrees; and ulnar deviation to 30 degrees.  It was noted 
that the veteran complained of pain with range of motion 
testing.  On neurological examination of the hands, it was 
noted that there was some mild interosseus wasting, right 
hand greater than the left.  There was reduced grip strength 
bilaterally.  Sensory examination showed some diminution to 
pinprick and temperature sensation in a distribution of the 
median nerve bilaterally.  There was some mild weakness of 
the abductor pollucis brevis, right greater than left.  X-
rays showed no fracture on dislocation.  The joint space 
widths were well maintained with no evidence of 
demineralization or joint erosion.  Minimal calcification of 
the articular cartilage were noted.  The diagnoses were: 1).  
Fracture of left wrist.  Intermittently symptomatic, pain 
causes moderate functional impairment; 2).  Fracture of right 
wrist, intermittently symptomatic.  Pain causes moderate 
functional impairment; 3).  Carpal tunnel syndrome, left 
upper extremity.  and 4).  Carpal tunnel syndrome, right 
upper extremity, postoperative.  

In a September 1999 letter, a private examiner noted that on 
August 26, 1999, she examined the veteran.  His history was 
noted.  It was stated that he had to wear braces on both arms 
if he planned to do any gripping, other than light things.  
He stated that his hands cramped badly and he lost the grip 
in both hands, frequently dropping objects.  He stated that 
his thumbs would swell, and that he was unable to button his 
own clothing. He complained of constant pain in both wrists.  
On examination, there was atrophy of the abductor pollicis 
longus and brevis bilaterally.  His grip was noted to be very 
poor, left worse than right. There was pain on flexion and 
extension of the wrists at the wrists, and pain into the 
elbows on supination and pronation. His supinator muscles 
were also noted to be atrophied.  He had a positive Tinel and 
Phelan sign, bilaterally.  There was decreased sensation in 
the left thumb compared to the right.  His circulation was 
intact. 	The examiner noted that the veteran currently 
received 30% disability on his right wrist for carpal tunnel, 
and 10% on the left.  She stated that her examination showed 
equal disability on both sides, and actually more atrophy of 
the left supinator and abductor muscles. It was opined that 
the veteran should be receiving at least 30% for both wrists, 
if not somewhat more.  

The veteran was examined by VA in December 1999.  He stated 
that the right wrist hurt worse than the left, especially in 
the thumb and the dorsal aspect of the wrist.   He reported 
that the right thumb did swell if over used.  He stated that 
he had to stop driving and had to watch his activities of 
daily living to try to prevent swelling or to keep it down.  
It was noted that he had had positive drop attacks, and 
decreased strength.  His average pain was noted to be a six 
on a scale of zero to 10 with flare-ups of 10.  He reported 
that he used hydrocodone and Vioxx in he evening hours to try 
to alleviate discomfort and that if he had severe pain, he 
would also take a Tylenol #3 later, in the late night or 
early morning to help alleviate the discomfort.  The 
nighttime pain was noted to be worse than daytime.  He 
reported having pain with flexion of the thumbs, the right 
greater than the left, and also of the wrist, the right 
greater than the left.  He stated that the carpal tunnel 
reduction in 1997, along with using braces has helped.  

On examination, it was noted that there was some tenderness 
on the right that was greater than the left.  Palpation of 
the pollicis tendon right and left were nontender.  There was 
some tenderness in the metacarpophalangeal joint right thumb 
and left thumb.  The rest of the joints of the thumb were 
nontender.  The extension of the wrist was 30 degrees, and 
flexion was 45 degrees on the right.  The left was 30 degrees 
(flexion) and 45 degrees extension on the wrist.  The thumb 
showed decreased strength with opposition at 4/5 on the right 
and 5/5 on the left.  The range of motion of the thumb at the 
metacarpophalangeal joint was 30 degrees and flexion of the 
phalangeal phalangeal joint was 45 degrees.  On the left, 30 
degrees on the metacarpophalangeal joint and on the 
phalangeal joint is 90 degrees.  There was no edema noted, 
and no swelling noted.  There was tenderness to palpation in 
the median nerve region and there was a positive Tinel's on 
the left with a negative on the right.  Allen's test showed 
good blood flow bilaterally in the ulnar and radial arteries.  
Pulses were palpable.  The skin was warm and dry and there 
were no ulcerations.  The diagnoses were: carpal tunnel 
syndrome, bilaterally, moderate impairment; and fracture of 
wrists, resolved. 

In February 2000, the RO increased the veteran's evaluation 
for his left wrist disability to 20 percent disabling and 
recharacterized the disability as an old healed fracture of 
the left wrist with carpal tunnel syndrome under DC 8515.  

In an April 24, 2000, letter, a private examiner noted that 
she had reexamined the veteran whom she had seen in 
September, 1999 for carpal tunnel disease in both wrists 
dating back to an injury to his wrists in 1945.  It was 
stated that since the last examination, he had had an 
increase in cramping in his right hand to the point where he 
was hardly able to use it at all.  It was noted that he 
required assistance with dressing.  He had braces on both 
hands which he had been instructed to wear 100% of the time, 
but these did not help his pain any more.  It was stated that 
currently, the veteran had only 20 degrees of flexion in his 
right wrist, with 40 degrees of extension.  His left wrist 
had 30 degrees of flexion and 80 degrees of extension.  He 
had pain with any motion of both wrists.  His fingers on the 
right hand had decreased flexion to 60 degrees at the MCP 
joints on active range of motion.  The left hand had 90 
degrees flexion at the MCP joints. His grip was noted to be 
weaker than it was 6 months ago in both hands, and the 
examiner noted that the veteran had decreased flexibility of 
his hands and wrists which had worsened in 6 months. His grip 
was weaker and he required assistance with dressing, 
buttoning his clothing, and putting on his shoes.  It was 
opined that the veteran did qualify for an increase in his 
benefits to 50% for the right hand and 40% for the left.  

The veteran was examined by VA in October 2000.  It was noted 
that the veteran is right handed. It was reported that the 
veteran had an EMG done on 01/21/99 with the following 
results: The patient shows mild residual bilateral, right 
greater than left, carpal tunnel syndrome, however, there has 
been significant interval improvement on the right side 
compared to the patient's last study of July 1996.  The 
veteran was noted to be wearing bilateral splints.

The veteran's medical history was noted including that the 
veteran had a carpal tunnel release in 1997 on the right hand 
and had had significant pain and symptoms since where there 
was failure in this procedure.  It was noted that the veteran 
could be running the mower twenty to twenty five minutes and 
have swelling and increasing pain to both hands, right more 
than left. He reported that the cramping at night lasted for 
one and a half hours.  He indicated that he had stiffness in 
the morning that lasted one and a half hours.  He noted that 
he continued to have problems with grip strength and dropping 
objects such as a coffee cup.  On examination, it was 
reported that the veteran was in mild to moderate distress 
secondary to pain of both wrists, right more than left.  As 
to the right wrist, the veteran had to 55 degrees extension, 
and to 65 degrees flexion.  Ulnar deviation was to 25 
degrees, and radial deviation was to 10 degrees.  The pulses 
were 2+ ulnar and radial.  The veteran had a positive first 
interosseous atrophy, right hand greater than left.  The 
veteran had a decrease in hand grip strength, right more than 
left.  The right was 4+/5; left was 5/5.  He had a slight 
decrease in pinprick sensation, and in temperature sensation 
in the median nerve bilaterally, left more than right.  Pain 
was moderate to severe with weakness of the abductor pollicis 
brevis on the right greater than the left.  Capillary refill 
was within normal limits.

The examiner commented that the veteran's overall sensation 
has not decreased since being seen in 1999, but that what had 
increased was his pain.  The diagnoses were 1)	Left wrist 
fracture with carpal tunnel syndrome.  Pain causing moderate 
functional impairment. 2)	Right wrist status post fracture, 
carpal tunnel syndrome.  Pain causes mild functional 
impairment.

Laws and Regulations

Mild incomplete paralysis or neuritis of the median nerve of 
the major or minor extremity warrants a 10 percent 
evaluation. 38 C.F.R. § 4.124, Diagnostic Code 8515.  A 30 
percent evaluation is warranted for moderate incomplete 
paralysis of the median nerve of the major upper extremity, 
with 20 percent being assigned for the minor extremity. A 50 
percent evaluation for the major extremity or a 40 percent 
evaluation for the minor extremity requires severe incomplete 
paralysis. A 70 percent disabling evaluation for a major 
extremity or a 60 percent disabling evaluation for a minor 
extremity requires complete paralysis manifested by the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances. 38 C.F.R. § 
4.124a, Code 8515 (2000).

Alternative criteria under Diagnostic Code 5206 show that an 
evaluation of 20 percent, is warranted for the minor forearm 
or for the major forearm if flexion is limited to 70 degrees.  
If flexion is limited to 55 degrees, a 40 percent may be 
assigned for a major forearm and a 30 percent may be assigned 
for a minor forearm. 38 C.F.R. § 4.71a, Diagnostic Code 5206 
(2000).

Under Diagnostic Code 5207, a 20 percent evaluation is 
warranted when extension of the forearm of the minor upper or 
major upper extremity is limited to 75 degrees.  If extension 
is limited to 90 degrees, a 30 percent evaluation may be 
assigned for the major upper extremity.  Extension must be 
limited to 100 degrees for a 40 percent evaluation for the 
major upper extremity or for a 30 percent evaluation for a 
minor upper extremity.   38 C.F.R. Part 4, Diagnostic Code 
5207.

Normal forearm pronation is to 80 degrees. Normal supination 
is to 85 degrees. 38 C.F.R. § 4.71, Plate I (2000).

Diagnostic Code 5214 (ankylosis of the wrist) provides a 
minimum 20 percent evaluation for the minor extremity based 
on favorable ankylosis.

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation. 38 
C.F.R. § 4.71a, Part 4, Diagnostic Code 5215 (2000).

Normal wrist dorsiflexion (extension) is to 70 degrees, and 
normal wrist palmar flexion is to 80 degrees. 38 C.F.R. § 
4.71, Plate I.

Analysis

A 10 percent evaluation is the maximum provided under 
Diagnostic Code 5215 for limitation of dorsiflexion and 
palmar flexion of a wrist.  Examinations have not shown that 
either hand is fixed in full pronation, or limitation of 
pronation of the forearm beyond the last quarter of the arc, 
the hand not approaching full pronation. The wrist is not 
ankylosed. Thus, entitlement to a higher evaluation under the 
provisions of Diagnostic Codes 5213 or 5214 has not been met.   

The veteran's service-connected the left and right wrists, 
are currently evaluated under 38 C.F.R. § 4.124a, Diagnostic 
Code 8515 for incomplete or complete paralysis of the median 
nerve.  

Paralysis of the median nerve is rated as 70 percent 
disabling for the major hand and as 60 percent disabling for 
the minor hand where the paralysis disability is complete, 
meeting the following criteria: the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb, at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances. Where paralysis is 
incomplete, severe disability is rated as 50 percent for the 
major hand and 40 percent for the minor hand; moderate 
disability is rated as 30 percent for the major hand and 20 
percent for the minor hand. 38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (2000).

After a careful review of the evidence of record, it is found 
that entitlement to a 50 percent disability evaluation for 
the service-connected right wrist and 40 percent for the 
service connected left wrist disability, are justified.  The 
evidence indicates that the veteran's manifestations more 
nearly approximate severe incomplete paralysis of the major 
and minor wrists.  The veteran consistently reported having 
weakness and cramping as well as swelling and pain.  These 
complaints have been noted to significantly interfere with 
functioning of the upper extremities.  Decreased motion has 
been documented as has diminished grip strength.  Atrophy of 
both hands has been documented as has weakness.  The veteran 
must use braces, and it was recommended that he use them all 
of the time.  A private examiner has noted that the veteran 
needed assistance dressing.  The private examiner also noted 
that the veteran was hardly able to use his right hand at all 
and that while he has been instructed to wear braces all of 
the time, they did not help his pain.  Severe motion 
limitation of the wrists (flexion to 20 on the right and to 
30 on the left; and extension to 40 on the right and to 80 on 
the left) was also documented.  The Board finds that the 
evidence of record more nearly approximates the criteria for 
severe incomplete paralysis, considering the physical 
findings as well as the functional impairment the veteran 
experiences.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, 
increased ratings to 50 percent for the right wrist and 40 
percent for the left wrist are warranted.  

Ratings beyond those now assigned are not warranted.  There 
is no showing of complete paralysis manifested by either hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances. 38 C.F.R. § 
4.124a, Code 8515 (2000).  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2000), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2000).

The Board finds that the veteran's disabilities do not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disabilities subject him to 
frequent periods of hospitalization or that either interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned ratings, as deemed appropriate 
by the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

An increased evaluation to 50 percent for a right wrist 
disability is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

An increased evaluation to 40 percent for a left wrist 
disability is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

